DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21-40 rejected are on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,530,611. Although the claims at issue are not identical, they are not patentably distinct from each other as demonstrated by the below example:

U.S. Application 17/375043
Claim 21
U.S. Patent No. 10,530,611
Claim 1
A transceiver configured to interface with a baseband processor, the transceiver comprising: a signal processing part comprising one or more receive channels and one or more transmit channels; 
A transceiver interfacing with a baseband processor, the transceiver comprising: a signal processing part comprising one or more receive channels and one or more transmit channels; 
and a control interface part coupled to the baseband processor, the control interface to receive, from the baseband processor: 
and a control interface part having input lines coupled to the baseband processor, wherein: the input lines comprise a clock input, a framing input, and one or more control data input lines, 
a framing sequence to indicate to the transceiver to receive control data; and
a framing signal at the framing input indicates to the transceiver that control data, wherein said
control data, wherein the control data comprises a frame header and payload control data, the frame header provided after the framing sequence, and the payload control data provided after the frame header, and 
control data comprises a frame header and payload control data, the control data begins with the frame header, and the control data is available on the one or more control data input lines on a next capture clock edge in the clock input immediately following a transition in the framing signal, and
the payload control data comprises transceiver control parameters for real-time control of the signal processing part.
the payload control data comprises transceiver control parameters for real-time control of the signal processing part.
U.S. Application 17/375043
Claim 38
U.S. Patent No. 10,530,611
Claim 18
A method for closed loop operation between a transceiver and a baseband processor, the method comprising: Attorney Docket No.Patent 26256.0164-C2 APD4895US04 receiving a framing sequence at a control interface, the control interface interfacing between the transceiver and the baseband processor; and
A method for closed loop operation between a transceiver and a baseband processor, the method comprising: receiving a framing signal at a framing input interfacing between the transceiver and the baseband processor; and
in response to receiving the framing sequence, begin receiving first control data over the control interface, 
in response to a transition in the framing signal, begin receiving first control data over one or more control data input lines interfacing between the transceiver and the baseband processor at a next capture clock edge in a clock signal received over a clock input interfacing between the transceiver and the baseband processor, wherein the next capture clock edge in the clock input immediately follows the transition in the framing signal, 
wherein the control data comprises a first frame header and first payload control data, the control data begins with the first frame header and the first payload control data provided after the first frame header, and the payload control data comprises control parameters for real-time control of one of the baseband processor and the transceiver.
the first control data comprises a first frame header and first payload control data, the first control data begins with the first frame header, and the first payload control data comprises one or more of the following: transceiver control parameters and signal conditions in the transceiver.




Allowable Subject Matter
As indicated above, a timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting, and properly overcoming the nonstatutory double patenting would place claims 21-40 in condition for allowance.
The following is an Examiner’s statement of reasons for allowance:
Based on the claims version filed 10/27/2021, a thorough search for prior arts on PE2E and STIC databases and on domains (IP.com and Google Scholar) has been conducted. The most relevant prior art considered during the search of databases and domains includes:
US Pub. No. 2008/0146186 of Rofougaran et al. relates to interfacing and exchanging control data between a baseband processor and transceiver.
US Pub. No. 2009/0104900 of Lee et al. is pertinent to a baseband processor providing control signaling for a transceiver.
The IEEE article An Ultra Low Power Baseband Transceiver IC for Wireless Body Area Network in 0.18-µm CMOS Technology5 of Liu et al. relates to baseband processor module including RX/TX state control block for selecting operating parameters. 
However, the  prior art searched and investigated in the database and domains, including references cited herein, does not fairly teach or suggest the teaching of a transceiver and method for closed loop operation between the transceiver and a baseband processor, as disclosed by the following claimed subject matter of independent claims 21, 31, and 38:

Claim 21
A transceiver configured to interface with a baseband processor, the transceiver comprising: 
a signal processing part comprising one or more receive channels and one or more transmit channels; and 
a control interface part coupled to the baseband processor, the control interface to receive, from the baseband processor: 
a framing sequence to indicate to the transceiver to receive control data; and 
control data, wherein the control data comprises a frame header and payload control data, the frame header provided after the framing sequence, and the payload control data provided after the frame header, and 
the payload control data comprises transceiver control parameters for real-time control of the signal processing part.

Claim 31
A transceiver configured to interface with a baseband processor, the transceiver comprising: 
a signal processing part comprising one or more receive channels and one or more transmit channels; and 
a control interface part coupled to the baseband processor, the control interface to transmit, from the transceiver to the baseband processor: 
a framing sequence to indicate to the baseband processor to receive control data; and 
control data, wherein the control data comprises a frame header and payload control data, the frame header provided after the framing sequence, and the payload control data provided after the frame header, and 
the payload control data comprises baseband processor control parameters for real-time control of the baseband processor.

Claim 38
A method for closed loop operation between a transceiver and a baseband processor, the method comprising: Attorney Docket No.Patent 26256.0164-C2 APD4895US04
receiving a framing sequence at a control interface, the control interface interfacing between the transceiver and the baseband processor; and 
in response to receiving the framing sequence, begin receiving first control data over the control interface, wherein the control data comprises a first frame header and first payload control data, the control data begins with the first frame header and the first payload control data provided after the first frame header, and the payload control data comprises control parameters for real-time control of one of the baseband processor and the transceiver.

Dependent claims 22-30, 32-37, and 39-40 are directly dependent from claims 21, 31, and 38 and are therefore distinct from the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The examiner requests, in response to this office action, support be shown for language added to any original claims on amendment and any new claims.  That is, indicate support for newly added claim language by specifically pointing to page(s) and line number(s) in the specification and/or drawing figure(s).  This will assist the examiner in prosecuting the application.  
Applicants seeking an interview with the examiner, including WebEx Video Conferencing, are encouraged to fill out the online Automated Interview Request (AIR) form (http://www.uspto.gov/patent/uspto-automated-interview-request-air-form.html). See MPEP §502.03, §713.01(11) and Interview Practice for additional details.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERIC T OBERLY whose telephone number is (571)272-6991.  The examiner can normally be reached on M-F 800am-430pm (MT).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dr. Henry Tsai can be reached on (571) 272-4176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC T OBERLY/             Primary Examiner, Art Unit 2184